DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pohl et al. WO 03/030203.
Regarding claim 1, Pohl et al. discloses in Figs. 23-24, a submarine optical transmission apparatus comprising:
a plurality of first component housing units (514, 562, 564) configured to be capable of housing either or both of an optical component and an electric component (paragraph 0068) and to be stacked in a first direction (see Fig. 24); and

a support member disposed in the case and configured to reinforce pressure resistance of the case, wherein the support member is configured to be capable of housing an optical fiber connecting between the optical components housed in the first component housing units (Fig. 24; paragraphs 0092-0093).
Regarding claim 4, Pohl discloses wherein the support member has a shape along an inner surface of the case (Fig. 24; paragraphs 0092-0093).
Regarding claim 5, Pohl discloses wherein the first component housing unit comprises a substrate whose principal surface is normal to the first direction, and either or both of the optical component and the electric component are mounted on the substrate (see Fig. 21; paragraph 0092).
Regarding claim 6, Pohl discloses a second component housing unit that is plate-like and has a principal surface normal to the first direction (Figs. 23-24; paragraph 0068).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 7-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. WO 03/030203 in view of Pedersen et al. US 2003/0072062.
Regarding claims 7 and 17, Pohl does not specifically disclose wherein a part of the first component housing units constitute a first communication system, and a part of the first component housing units other than the first component housing units included in the first communication system constitute a second communication system.
Pedersen et al. discloses an undersea amplifier 16 that a part of the first component housing units constitute a first communication system 12, and a part of the first component housing units other than the first component housing units included in the first communication system constitute a second communication system 18.
Before the effective filing date of claimed invention, it would have been obvious to an artisan to implement the optical amplifier taught by Pohl in the system of Pedersen.
One of ordinary skill in the art would have been motivated to do that in order to transmit the optical signal over the long distance submarine optical system.
Regarding claims 8 and 18, Pedersen discloses wherein a space separating the first communication system from the second communication system is disposed between the first communication system from the second communication system (see Fig. 1).


Regarding claims 10 and 20, Pedersen discloses a second component housing unit that is plate-like and has a principal surface normal to the first direction, wherein a part of the first component housing units constitute a first communication system, and a part of the first component housing units other than the first component housing units included in the first communication system constitute a second communication system (paragraphs 0045, 0050).
Regarding claim 11, Pedersen further discloses a submarine optical communication system comprising: a first base station 12 and a second base station 18 provided on land;
a submarine optical transmission apparatus connected to the first base station and the second base station through submarine cables 14, wherein the submarine optical transmission apparatus comprises the apparatus of claim 1 above.
Regarding claim 14, Pohl discloses wherein the support member has a shape along an inner surface of the case (Fig. 24; paragraphs 0092-0093).
Regarding claim 15, Pohl discloses wherein the first component housing unit comprises a substrate whose principal surface is normal to the first direction, and either or both of the optical component and the electric component are mounted on the substrate (see Fig. 21; paragraph 0092).


Response to Arguments
5.	Applicant’s arguments with respect to amended independent claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.


DT
2/10/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637